Citation Nr: 1203773	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-33 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an award of special monthly compensation (SMC) based on a need for aid and attendance or on account of being housebound.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), that denied SMC based upon the need for regular aid and attendance of another person or by reason of being housebound, a November 2007 RO rating action that found new and material evidence was not receive to reopen a claim for service connection for rheumatoid arthritis, and a May 2008 RO rating action that denied a evaluation in excess of 70 percent for PTSD.  

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for rheumatoid arthritis, as well as a claim of entitlement to an award of special monthly compensation (SMC) based on a need for aid and attendance or on account of being housebound, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's PTSD results in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, DC 9411 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal in conjunction with the increased rating claim for PTSD.  Accordingly, even assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Factual Background

By rating action of February 2003, service connection was established for PTSD for which an initial 30 percent evaluation was assigned, effective from July 2002.  In a May 2003 decision, an increased evaluation of 50 percent was assigned, effective from August 1999.  A July 2003 rating action reflects that a 70 percent evaluation for PTSD was assigned effective from May 2003.  The 70 percent evaluation was continued in a rating action dated in October 2006 and June 2007.  The Veteran filed an increased rating claim in January 2008.

The file contains a PTSD note dated in May 2006 indicating that the Veteran's depression and anxiety had worsened and that she was virtually housebound, unable to care for herself or do house work.  It was noted that she had severe panic attacks when venturing out.  PTSD and panic disorder with agoraphobia were diagnosed.  The record stated that the Veteran's request for home health care was supported due to symptoms related to her service connected disability.  In a statement from the same VA psychiatrist dated in June 2006, it was (incorrectly) reported that the Veteran was 100 percent service-connected for PTSD and that this was the cause of her being housebound and needing home aid.   

A VA PTSD examination was conducted in August 2006.  The report indicated that the Veteran had several non-service connected conditions including hepatitis, a hand injury, kidney stones, diabetes mellitus Type II, and a crushed right foot for which she was in a walking cast.  The Veteran's reported symptoms included: depression, anger, sleeping day and night, panic attacks occurring twice a day, and fear of leaving the house and being in crowds.  It was noted that the Veteran had been unemployed since February 2004, reporting that she was burned out on alcohol and drug counseling.  She indicated that she had trouble dealing with people, could not drive, and could not work due to physical limitations.  Physical examination was negative for memory impairment, delusions, hallucinations, impaired impulse control or homicidal/suicidal thoughts.  Sleep impairment and panic attacks were noted.  The examiner described the extent of the PTSD symptoms as moderate and observed that the Veteran's physical condition was the most disabling in terms of employability, with psychiatric conditions adding to the difficulty of being employed.

PTSD was diagnosed and a GAF (Global Assessment of Functioning) score of 50 (for PTSD only) was assigned.  The examiner noted that depression secondary to the Veteran's general medical condition, and panic disorder with agoraphobia were also diagnosed and were conditions unrelated to PTSD, but which together with PTSD warranted a GAF score of 45.  The examiner added that PTSD by itself would not cause the Veteran to be housebound.  The examiner observed that PTSD had not caused employment problems in the past, but noted that social constriction and interpersonal functioning had impacted her.  It was concluded that PTSD symptoms were not productive of total occupational and social impairment, but were productive of deficiencies in most areas (work, family, judgment, etc). 

A VA mental health note dated in February 2007 indicates that a VA staff psychiatrist provided a written opinion to the effect that the Veteran was not able to maintain gainful employment due to PTSD.  A record dated later in February 2007 reflects that the Veteran's symptoms included apathy, staying in bed all day, irritability and memory problems.  PTSD with co-morbid depression was diagnosed.

Lay statements received from the Veteran's family members attest to the severity of her PTSD symptoms and mention manifestations including: exhaustion, irritability, combativeness, memory impairment, depression and anger.  

A VA PTSD examination was conducted in April 2008 and the claims file was reviewed.  The Veteran's reported symptoms included: sleep impairment, daily anxiety, daily nightmares, extreme fatigue, depressed mood, irritability, aggressive behavior, and impairment of memory and concentration.  The report mentioned that the Veteran had not worked for several years due to a combination of physical and mental conditions, and that her recreational activities were also limited due to these factors.  Examination revealed that the Veteran was poorly dressed and groomed.  There was no indication of memory impairment.  Insight and judgment were adequate.  PTSD was diagnosed and a GAF score of 40 was assigned.  The examiner commented that the Veteran continued to experience severe symptoms of PTSD which were resulting in a severe level of occupational and social functioning.  

A mental health note of June 2008 mentions the Veteran's continued thoughts of suicide.  

The file contains a medical statement from the Veteran's attending VA psychiatrist dated in January 2009.  The doctor explained that the Veteran had received VA treatment through him since December 2007.  It was noted that the Veteran had recently been hospitalized for medication adjustment in response to symptoms of increased irritability.  The doctor further reported that the Veteran was being treated for major depression and PTSD due to military sexual trauma.  The psychiatrist opined that he did not feel that the Veteran was capable of maintaining gainful employment due to chronic irritability, difficulty in maintaining appropriate working relationships, isolative behavior, hypervigilance, depressed mood, poor concentration/focus, and disrupted sleep due to nightmares.  

The Veteran presented testimony at a hearing held at the RO in March 2009.  At that time, she identified symptoms associated with her PTSD which included: anxiety, depression, anger, nightmares, sleepwalking, and suicidal/homicidal thoughts.   

The most recent VA PTSD examination on file was conducted in late March 2009.  The Veteran reported that she was last employed as a phlebotomist until 2003, when she was fired for being too slow.  She indicated that she had problems with concentration, irritability and conflicts with co-workers.  She reported that she was in receipt of Social Security disability benefits due to physical problems.  The report indicated that the Veteran had been married for 9 years, but had a poor relationship with her husband due to communication problems.  She stated that she had a good relationship with her son and grandchildren and had one close friend.  Mental status examination indicated that affect was constricted and irritable, mood was depressed, and speech was slow.  Nightmares and flashbacks were noted without indications of delusions, hallucinations or suicidal/homicidal ideation.  Memory was intact, but there was evidence of concentration deficit.  It was noted that the Veteran sometimes did not bathe for a week due to depression.  The diagnoses included PTSD and major depressive disorder, and a GAF score of 47 was assigned. 

The VA examiner indicated that the level of the Veteran's psychiatric symptomatology was severe.  It was noted that she described having emotional detachment from others and denied having any close friends other than one, and that she also endorsed having symptoms of depression, low motivation and fatigue.  The examiner assessed the overall level of social and industrial impairment as severe.   

Analysis

The Veteran asserts that she is entitled to a 100 percent schedular rating for her service-connected PTSD, currently evaluated as 70 percent disabling under DC 9411.  38 C.F.R. § 4.130.

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The diagnoses and classification of mental disorders must be in accordance with DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

Under DC 9411, the currently assigned 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Under DC 9411, a maximum 100 percent rating is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, the Board has reviewed the Veteran's Global Assessment of Functioning (GAF) scores.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family and is unable to work).  Id.

When considering the evidence as applicable to the appeal period extending from January 2008, when the claim for increase was filed, the Board concludes that there is sufficient basis when all reasonable doubt is afforded to the Veteran in evaluating her psychiatric condition, to support a finding the criteria for a 100 percent evaluation are effectively met. 

The Board must initially note that many of the specifically enumerated symptoms under the rating criteria used for assignment of a 100 percent rating have not been shown.  In this regard, there has been no evidence of gross impairment of thought processes, persistent delusions or hallucinations, or disorientation to time or place.  However, arguably some evidence of intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) has been noted (March 2009 VA examination report).  

The Board's inquiry into the severity of PTSD is not limited to the "four corners" of what the rating criteria denote.  See Mauerhan, supra.  When viewing the Veteran's PTSD condition in light of all forms of relevant psychiatric impairment there is justification for the higher rating sought.  Essentially, there are repeated competent medical opinions in the record indicating that the Veteran is unemployable due to PTSD (2007 and 2009).  In addition, her social impairment has been clinically evaluated as severely impaired, with social interaction limited to immediate family members and one friend.  Overall the Veteran's social impairment is characterized by irritability, combativeness, panic attacks and fear of crowds and leaving the house, indicative of near total social impairment.  

The Board further points out that the Veteran's GAF scores have been in the 40-50 range, indicative of serious impairment in social, occupational, or school functioning at best, or even major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family and is unable to work), as evidence by the GAF score of 40 assigned in April 2008 upon VA examination.  

Accordingly, credible and competent evidence is indicative of total occupational and nearly total social impairment.  At the very least, VA's benefit-of-the-doubt doctrine mandates that any reasonable degree of uncertainty in this area be resolved in favor of the Veteran's claim.  See 38 C.F.R. § 4.3.  Hence, a 100 percent schedular rating for PTSD is granted from January 2008, when the increased rating claim was filed.  

Additional Considerations

In light of the grant of a 100 percent schedular evaluation for PTSD granted herein,  consideration of whether an extra-schedular rating is warranted is unnecessary.  In addition, the Veteran is also already in receipt of a total disability rating based on unemployability due to service-connected disabilities (TDIU).  As explained in the remand below, the Veteran has also claimed entitlement to an award of special monthly compensation (SMC) based on a need for aid and attendance or on account of being housebound; this claim requires additional development prior to adjudication on appeal.

ORDER

A 100 percent schedular rating for PTSD is granted.



REMAND

The Board has determined that claims of entitlement to an award of special monthly compensation (SMC) based on a need for aid and attendance or on account of being housebound, and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for rheumatoid arthritis, require additional action prior to adjudication.  

With respect to the SMC claim, a brief review of evidence on file includes a PTSD note dated in May 2006 indicating that the Veteran's depression and anxiety had worsened and that she was virtually housebound, unable to care for herself or do house work.  It was noted that she had severe panic attacks when venturing out.  PTSD and panic disorder with agoraphobia were diagnosed.  The record stated that the Veteran's request for home health care was supported due to symptoms related to her service connected disability.  In a statement from the same VA psychiatrist dated in June 2006, it was (incorrectly - at that time) reported that the Veteran was 100 percent service-connected for PTSD and that this was the cause of her being housebound and needing home aid.   

SMC is payable to a Veteran who, as a result of service-connected disabilities, is so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2011).  A Veteran will be considered in need of regular aid and attendance if he or she is: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2011).

The following criteria will be considered in determining whether a veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself or herself, or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); the inability of a veteran to feed himself or herself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2011).

Bedridden status will be a proper basis for the determination of the need for regular aid and attendance.  Bedridden means that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2011).

It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The particular personal function which a veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Turco v. Brown, 9 Vet. App. 222 (1996).  

A veteran may receive housebound-rate special monthly compensation if he or she has a service-connected disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2011).

A veteran will be determined to be permanently housebound when he or she is substantially confined to the house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C.A. § 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2011).

The Veteran's service-connected conditions consist of: (1) PTSD, rated 100 percent disabling; and (2) an appendectomy scar, rated 0 percent disabling.  In addition, a total rating based on individual unemployability due to service-connected disabilities (TDIU) has been in effect from April 2007.

The Board finds that further development is required before issuance of a final decision on the SMC claim.  Initially, the Veteran has indicated that she is in receipt of disability benefits from the Social Security Administration (SSA).  As the possibility exists that SSA records could be relevant to the SMC claim, the case must be remanded to request and obtain this additional evidence.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Woods v. Gober, 14 Vet. App. 214 (2000). 

Moreover, while this case is in remanded status, to ensure that the record is sufficiently current to decide the issues before the Board, the Veteran should be scheduled to undergo a VA Compensation and Pension examination addressing the matter of whether she meets the criteria for either requisite aid and attendance, or housebound status.  In this regard, the Board notes that available evidence pertaining to this topic is now more than 5 years old and may not accurately or fully reflect the Veteran's current status.  See e.g., Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.")

With respect to the claim of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for rheumatoid arthritis, the Board notes that the underlying service connection claim for rheumatoid arthritis was denied in a final rating decision of August 2004 which was not appealed.  The Veteran filed to reopen the claim and it was denied in a November 2007 rating action, based on a failure to present new and material evidence.  The Veteran filed a timely Notice of Disagreement (NOD) in January 2008, subsequently no Statement of the Case was issued.  

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011).  To date, the RO has not issued a Statement of the Case addressing the claim of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for rheumatoid arthritis, denied in a November 2007 rating decision.  Under these circumstances, the Board has no discretion and is obliged to remand this claim to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  However, this claim will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that a duty to assist letter is sent to the Veteran notifying her of the information and evidence necessary to substantiate her claim for SMC based on a need for aid and attendance or on account of being housebound.  The RO should also send the Veteran a VCAA letter providing a detailed and case-specific definition of the requirement of "new and material" evidence as it pertains to the Veteran's petition to reopen a service connection claim for rheumatoid arthritis, as required by the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO/AMC shall also afford the Veteran an opportunity to submit or identify any additional evidence relevant to her claims for SMC and rheumatoid arthritis.  Appropriate steps should be taken to obtain any identified records, as well as obtaining VA records dated from March 2009 forward, including any reports of hospitalization and evaluations.  

2.  The RO should determine if the Veteran filed a claim for SSA benefits.  If the Veteran did file a claim for SSA benefits then the RO should obtain a copy of the decision to grant or deny SSA benefits, and the records upon which that decision was based, and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented to show the unavailability of those records.

3.  The RO/AMC must provide the Veteran with a Statement of the Case addressing the claim of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for rheumatoid arthritis.  The Veteran and her representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2011).  If, and only if, the Veteran perfects the appeal as to this claim, the case must be returned to the Board for appellate review.

4.The RO/AMC should then schedule the Veteran for a VA examination in connection with her claim for special monthly compensation (SMC) based on aid and attendance and/or housebound status.  The VA examiner is requested to render an opinion as to whether the Veteran's service-connected disabilities (PTSD-100% and an appendectomy scar 0%) result in physical or mental impairment that render her so helpless as to require the regular aid and attendance of another person or render her permanently housebound by reason of her disabilities.

The examiner is requested to discuss the following criteria in offering an opinion as to whether the Veteran is in need of regular aid and attendance of another person: (1) the inability of the Veteran to dress or undress herself, or to keep herself ordinarily clean and presentable; (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) the inability of the Veteran to feed herself through loss of coordination of her upper extremities or through extreme weakness; (4) the inability of the Veteran to attend to the wants of nature; (5) the presence of incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to her daily environment; (6) permanently bedridden status - a Veteran is bedridden when he or she has to stay in bed; i.e. staying in bed is required, choosing to take to bed does not qualify, nor does a temporary directive from a doctor to take bed rest for all or part of the day.  

5.  The RO/AMC should then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should readjudicate the SMC claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


